Citation Nr: 1144138	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  05-21 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death (DIC).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1967 to January 1971.  The Veteran passed away in February 2004 and the appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia, denying the claim currently on appeal.  This claim was previously remanded by the Board in November 2009 and April 2011 for additional evidentiary development.  

The appellant was scheduled for a hearing before a Veterans Law Judge in October 2007.  The appellant failed to report to her scheduled hearing and it was rescheduled for April 2010 following a November 2009 Board remand.  However, the appellant again failed to report to her scheduled hearing.  The Board has received no statement of good cause as to the appellant's failure to report and there has been no request for another hearing to be scheduled.  As such, the appellant's request for a hearing is deemed withdrawn.  


FINDINGS OF FACT

1.  The Veteran passed away on February [redacted], 2004.  

2.  The primary cause of death was metastatic lung cancer that metastasized to the brain and spine, due to chronic obstructive pulmonary disease (COPD).  

3.  The Veteran was not service-connected for any disability at the time of his death.  



CONCLUSION OF LAW

A service connected disability did not cause death or contribute substantially or materially to the cause of death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing § 5103(a)-compliant notice.  

In March 2004, notice was sent to the appellant that partially complied with the requirements of Hupp.  The letter informed the appellant of what was required to support a claim for benefits, to include both claims already service-connected and claims not yet service-connected.  However, the letter did not provide a statement of the conditions for which the Veteran was service-connected at the time of his death.  However, as reflected in subsequent communications from the RO, the Veteran was not service-connected for any disability at the time of his death.  The claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service medical records and personnel records.  Copies of the Veteran's private medical records, as well as his death certificate, have also been incorporated into the evidence of record.  Significantly, neither the appellant nor her representative have identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its most recent remand directives of April 2011.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) incorporated the Veteran's service treatment records and service personnel records into the claims file, and later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2011).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2011).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1) (2011).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3) (2011).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2011).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) (2011).

Facts and Analysis

The appellant contends that she is entitled to service connection for the cause of the Veteran's death.  Specifically, she has asserted that the Veteran's lung cancer manifested due to Agent Orange exposure, which occurred when the Veteran took supplies to the shores of Vietnam.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran did not step foot on the ground in Vietnam and that his lung cancer did not manifest during, or as a result of, active military service.  As such, service connection for the cause of death is not warranted.  

The Veteran's death certificate reflects that he passed away on February [redacted], 2004.  The cause of death was listed as metastatic lung cancer that metastasized to the brain and spinal cord.  This was found to be due to chronic obstructive pulmonary disease (COPD).  The Veteran was not service-connected for either of these conditions at the time of his death.  

The appellant has alleged that the Veteran's lung cancer and ultimate death was due to exposure to Agent Orange.  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), but does not include cancer of the tongue.  38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval or air service, served in Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f).  

"Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied 129 S. Ct. 1002 (2009) (VA's requirement that a Veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).  In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  

While the Veteran's DD-214 confirms that he was awarded the Vietnam Service Medal, subsequent personnel records fail to reflect that the Veteran ever served on the land mass of Vietnam or in the inland waters of Vietnam.  According to the document requesting the Vietnam Service Medal for the Veteran, he served in Vietnam aboard the USS Arlington from November 27, 1967 to June 3, 1969.  Ship histories printed from the Internet also fail to reflect that the USS Arlington ever sent its crew members to the shores of Vietnam.  No other personnel record or service treatment record reflects that the Veteran left the USS Arlington while serving in the waters outside of Vietnam.  

Likewise, the Veteran did not allege that he stepped foot on the land of Vietnam or that he served in the inland waters.  In his claim of October 2003, the Veteran requested service connection for lung cancer, noting that he served aboard the USS Arlington.  He indicated that this ship patrolled one kilometer offshore and that he felt this verified his exposure to Agent Orange.  The Veteran never suggested that he left this ship or that he took supplies to the actual shores of Vietnam.  

The above evidence demonstrates that the Veteran is not presumed to have been exposed to Agent Orange while serving in the off shore waters of Vietnam.  His personnel records and service treatment records do not reflect that the Veteran left the USS Arlington while he served in Vietnam, and the Veteran made no such assertion when he filed his original claim in October 2003, prior to his death.  As such, the Veteran is not presumed to have been exposed to Agent Orange.  

Likewise, the preponderance of the evidence of record demonstrates that the Veteran's lung cancer did not otherwise manifest during, or as a result of, active military service.  The Veteran's service treatment records are silent regarding any chronic respiratory disorder.  

An August 2003 private treatment record notes that the Veteran was referred following an X-ray and computed tomography (CT) scan that revealed a mass in the left upper lobe.  It was noted that the Veteran was a former smoker of cigarettes since the age of 16, and that he quit approximately seven years earlier.  A September 2003 discharge summary from Memorial Hospital notes that the Veteran was diagnosed with obstructive pneumonia, sepsis, adenocarcinoma of the left upper lobe with lingular sternal metastasis, and chronic obstructive pulmonary disease.  None of these records suggest any relationship between the Veteran's disabilities and military service.  

Subsequent treatment records also fail to suggest any possible relationship to military service.  In January 2004, the Veteran was discharged from Memorial Hospital to be prescribed comfort measures through Hospice.  It was noted that his condition was deteriorating despite supportive measures.  The Veteran subsequently passed away in February 2004.  These records, including the Veteran's death certificate, fail to suggest that his condition manifested as a result of military service.  The record contains no medical evidence making such an assertion.  As such, the preponderance of the evidence of record demonstrates that the Veteran's lung cancer, COPD and ultimate death were not related to military service.

The Board recognizes that the appellant believes the Veteran's death resulted from exposure to herbicides while in service.  According to her August 2004 notice of disagreement, she stated that he did step foot on the shores of Vietnam when he would shuttle supplies and personnel between the USS Arlington and Vietnam.  However, this assertion simply is not supported by the evidence of record.  None of the Veteran's personnel records suggest that he stepped foot on Vietnam.  In fact, these records tend to suggest that his entire tour of duty in Vietnam was on the USS Arlington.  Finally, and perhaps most telling in this case, is that the Veteran made no reference to stepping foot on the shores of Vietnam when he filed a claim for service connection in September 2003, instead alleging that his exposure to Agent Orange occurred when he was patrolling within one kilometer off the shores.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran did not serve on the land or the inland waters of Vietnam.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The appellant's claim of entitlement to service connection for the cause of the Veteran's death must be denied.


ORDER

Service connection for the cause of the Veteran's death (DIC) is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


